UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to QEP RESOURCES, INC. (Exact name of registrant as specified in its charter) STATE OF DELAWARE 001-34778 87-0287750 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1050 17th Street, Suite 500, Denver, Colorado 80265 (Address of principal executive offices) Registrant’s telephone number, including area code (303)672-6900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Accelerated filer ¨ Non-acceleratedfiler o(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox At March 31, 2012, there were 178,386,261 shares of the registrant’s common stock, $0.01 par value, outstanding. QEP Resources, Inc. Form 10-Q for the Quarter Ended March 31, 2012 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 1 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 2 CONDENSED CONSOLIDATED BALANCE SHEETS 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES ACCOMPANYING THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 36 ITEM 4. CONTROLS AND PROCEDURES 40 PART II. OTHER INFORMATION 40 ITEM 1. LEGAL PROCEEDINGS 40 ITEM 1A. RISK FACTORS 41 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 41 ITEM 4. MINE SAFETY DISCLOSURES 41 ITEM 5. OTHER INFORMATION 41 ITEM 6. EXHIBITS 41 SIGNATURES 42 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS QEP RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (in millions, except per share amounts) REVENUES Natural gas sales $ $ Oil sales NGL sales Gathering, processing and other Purchased gas and oil sales Total Revenues OPERATING EXPENSES Purchased gas and oil expense Lease operating expense Natural gas, oil and NGL transportation and other handling costs Gathering, processing and other General and administrative Production and property taxes Depreciation, depletion and amortization Exploration expenses Abandonment and impairment Total Operating Expenses Net gain from asset sales - OPERATING INCOME Realized and unrealized gains on commodity derivative contracts (See Note 7) - Interest and other income Income from unconsolidated affiliates Interest expense ) ) INCOME BEFORE INCOME TAXES Income taxes ) ) NET INCOME Net income attributable to noncontrolling interest ) ) NET INCOME ATTRIBUTABLE TO QEP $ $ Earnings Per Common Share Attributable to QEP Basic total $ $ Diluted total $ $ Weighted-average common shares outstanding Used in basic calculation Used in diluted calculation Dividends per common share $ $ See notes accompanying the condensed consolidated financial statements. 1 Table of Contents QEP RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, (in millions) Net income $ $ Other comprehensive income (loss), net of tax: Reclassification of previously deferred derivative gains and losses to net income (1) ) ) Pension and other postretirement plans adjustments: Amortization of net actuarial loss (2) - Amortization of prior service cost (3) - Total pension and other postretirement plans adjustments - Other comprehensive income ) ) Comprehensive income Comprehensive income attributable to noncontrolling interests ) ) Comprehensive income attributable to QEP $ $ Presented net of income tax benefit of $27.8 million and $28.3 million during the three months ended March 31, 2012 and 2011, respectively. Presented net of income tax expense of $0.1 million during the three months ended March 31, 2012. Presented net of income tax expense of $0.5 million during the three months ended March 31, 2012. See notes accompanying the condensed consolidated financial statements. 2 Table of Contents QEP RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March31, December31, (in millions) ASSETS Current Assets Cash and cash equivalents $
